Citation Nr: 1128655	
Decision Date: 08/03/11    Archive Date: 08/10/11

DOCKET NO.  07-39 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky



THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Fetty, Counsel

INTRODUCTION

The Veteran performed active military service from May 1968 to May 1970.

This appeal arises to the Board of Veterans' Appeals (Board) from a May 2006-issued rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, that denied a claim for dependency and indemnity compensation and service connection for the cause of death of the Veteran.  

The appellant requested a hearing on the matter, but later withdrew that request.


FINDINGS OF FACT

1.  The appellant was married to the Veteran at the time of his death.

2.  The Veteran died on November [redacted], 2005.  

3.  The immediate cause of death listed on the certificate of death was "probably" a pulmonary embolus due to or as a consequence of a blood clot of unknown primary source; another significant condition contributing to death was pneumonia.  

4  At the time of his death, the Veteran's service-connected disabilities were post-traumatic stress disorder (PTSD), rated 100 percent, shell fragment wounds of anterior chest, both forearms, the left hand, both thigh muscle groups, both lower legs, and for tinea versicolor.  

5.  The combined disability rating was 100 percent from January 16, 1998; a 100 percent schedular rating had not been in effect for 10 years when the Veteran passed away on November [redacted], 2005.  

6.  Competent medical evidence that tends to suggest that a service-connected disability substantially and materially contributed to the Veteran's death has not been submitted.


CONCLUSION OF LAW

The Veteran's death was not caused by or substantially or materially contributed to by a disability or disease incurred in active military service.  38 U.S.C.A. §§ 1310, 5103A, 5107 (West 2002); § 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.102, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103A (West 2002); § 5103 (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA notice and duty to assist letters dated in February 2006, March 2007, and February 2008 satisfy VA's duty to notify under 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159, as they informed the claimant of what evidence was needed to establish the benefits sought, of what VA would do or had done, and what evidence the claimant should provide.  The Board is not aware of the existence of additional relevant evidence in connection with the claim.

VA medical records, a death certificate, private medical reports, RO rating decisions, and lay statements and testimony have been associated with the record.  VA has made reasonable efforts to obtain all relevant evidence and has satisfied the duty to assist.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (hereinafter: the Court) held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  VA supplied this notice in its March 2007 and February 2008 notice letters.  Thus, the claimant cannot be unfairly prejudiced by Board adjudication.   

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court discussed the steps to be taken in determining whether a VA examination is necessary prior to final adjudication of a claim.  VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  The Court observed that the third prong, which requires that the evidence of record "indicates" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.  

In this case, no medical evidence has been submitted that tends to associate the Veteran's PTSD or other service-connected disabilities, to the cause of death, which was "probably" a pulmonary embolus due to or as a consequence of a blood clot of unknown primary source, according to a death certificate.  Thus, the third prong of the McLendon test, set forth above, has not been met.  There is no indication that the cause of death may be associated with the Veteran's service or with a service-connected disability. 

All necessary development has been accomplished and adjudication may proceed without unfair prejudice to the claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained all available VA and private clinical reports.  The record does not otherwise indicate that there is any additional existing evidence that is necessary for fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the claimant is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).

Service Connection for the Cause of Death

Service connection will be awarded for disability resulting from injury or disease incurred in or aggravated by active service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 (West 2002), 38 C.F.R. § 3.303(a) (2010).  

Service connection requires competent evidence showing: (1) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; (2) medical evidence of current disability; and (3) medical evidence of a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In Caluza, the Court also stressed that § 3.102 states, "The reasonable doubt doctrine is also applicable even in the absence of official records, particularly if the basic incident arose under combat, or similarly stressful conditions [emphasis added], and is consistent with the probable results of such known hardships."  Caluza, 7 Vet. App. at 509.  

Each disabling condition shown by service medical records, or for which the Veteran seeks service connection, must be considered on the basis of the places, types, and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records, and all pertinent medical and lay evidence.  38 C.F.R. § 3.303(a).

"Direct" service connection may be granted for any disease not diagnosed initially until after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Once the evidence has been assembled, the Board assesses the credibility and weight to be given to the evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases cited therein.  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that a Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

To establish service connection for the cause of the Veteran's death due to "probably" a pulmonary embolus due to or as a consequence of a blood clot of unknown primary source, competent evidence must be presented that relates the fatal disease to a period of military service or a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.303, 3.310, 3.312; Ruiz v. Gober, 10 Vet. App. 352 (1997).  The competent evidence must show that a service-connected disability was either the principal cause or a contributory cause of death.  For a service-connected disability to be the principal (primary) cause of death, it must alone or with some other condition be the immediate or underlying cause or be etiologically related.  For a service-connected disability to be a "contributory cause", it must contribute substantially or materially.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that it combined to cause death, or that it aided or lent assistance to the production of death, that is, that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312; Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

The claims file reflects that at the time of the Veteran's death service connection was in effect for PTSD, rated 100 percent, shell fragment wounds of anterior chest, both forearms, the left hand, both thigh muscle groups and both lower legs, and for tinea versicolor.  The combined disability rating was 100 percent from January 16, 1998.  A 100 percent schedular rating had not been in effect for 10 years when the Veteran passed away on November [redacted], 2005.  

The claims file reflects that the appellant and the Veteran were married at the time of the Veteran's death.  The Veteran died at Harlan App. (Appalachian) Regional Hospital.  He was 57 years old.  The immediate cause of death, as listed on the certificate of death, was "probably" a pulmonary embolus due to or as a consequence of a blood clot of unknown primary source.  Another significant condition contributing to death was pneumonia.  

In March 2008, private physician R. Eubank, M.D., reported that the Veteran's use of alcoholic beverage to relieve PTSD and anxiety may have led to hepatitis.  The terminal even, however, was felt to be a pulmonary embolus, according to Dr. Eubank.

In April 2008, a lay witness reported that the Veteran was nervous and depressed a lot. 

In April 2008, the appellant asserted that PTSD contributed to death.  The Board must address the competency, credibility, and probative value of all evidence, including lay evidence.  38 U.S.C.A. § 7104(d)(1) (West 2002); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  This lay evidence is competent with respect to observance of symptoms readily observable and it is credible, as there is no indication of lack of veracity.  Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005).  The determination of an issue involving a question of medical expertise requires further analysis of the affiant's competency.  38 C.F.R. § 3.159.  Jandreau v. Nicholson, 492 F.3d1372, 1377 (Fed. Cir. 2007) (lay diagnosis is competent if: (1) lay person is competent to identify the medical condition; (2) lay person is reporting a contemporaneous medical diagnosis; or (3) lay testimony of symptoms at the time supports a later diagnosis by a medical professional).  Because no medical expert has agreed that the Veteran's death is related to any service-connected disability, the appellant's opinion cannot be afforded any weight.  

In May 2011, the appellant's representative requested an independent medical opinion, citing Cecil's Textbook of Medicine, 22nd edition p. 253 (2004).  The representative noted that this medical authority tends to link anger, stress, depression, hostility, and type-A personality with cardiovascular disease.  Even assuming that this is entirely correct, it is of no avail because the cause of death was not a cardiovascular disease.  

After a review of all the evidence of record, the Board finds that there is no competent medical evidence that tends to link a service-connected disability with the cause of death.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  The Board concludes that a service-connected disability did not substantially or materially contribute to the Veteran's death.



ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


